Mr. Justice Gordon
delivered the opinion of the court, February 27th, 1882.
It is a mistake to suppose that the Act of February 29th 1872, constitutes the wife an agent for the husband in the purchase of sewing machines. It clothes her with the power to buy as many such machines, for her own use,' as she may think proper, without consulting her husband, and without regard to his inclination, circumstances or the necessities of his family, but it gives her no power to bind his estate.
Nothing, indeed, would be more dangerous to domestic peace, than to confer upon the wife a power to bind her husband for that not inquired by the necessities of their joint household; and we are unwilling to introduce such an element of discord by a construction not required by the terms of the statute. A construction which would give the wife the right to bind the husband to a contract made, not only without his assent, express or implied, but perchance, in the very face of his most determined opposition. Necessity alone could justify such a violation of the husband’s rights, but in this case the question of necessity is not involved, for that hypothesis was excluded by the refusal of the court to instruct the jury that there could be no recovery against Thomas McQuillen, unless they should find that the machine, purchased by his wife, was actually necessary for the support of herself and family.
It follows, that this judgment must be reversed, and if, upon retrial, the jury find that the machine is not a necessity for the support of the family, their verdict must be against the wife alone, and, in that case, the plaintiff must look for the collection of its judgment to the separate estate of Mrs. McQuillen, and not to that of her husband.
The judgment is reversed, and a new venire ordered.